DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office action is in response to the amendment filed 06/10/2022. Claims 1-14 and 16-20 are pending with claim 15 cancelled.
Response to Arguments
Applicant’s arguments, see Remarks page 6-9, filed 06/10/2022, with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn.
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed. 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A system comprising: a first fluid flow path… the first fluid flow path including a compressor of an air cycle machine; a second fluid flow path configured to circulate a working fluid, the second fluid flow path including: a heat exchanger thermally coupled to the first fluid flow path;… a turbine rotationally driven by expanding the working fluid across the turbine, wherein the turbine is operably coupled to the compressor of the air cycle machine by a shaft” recited in claim 1; “A method comprising: directing a pressurized medium through a first fluid flow path including a compressor of an air cycle machine; circulating a working fluid through a second fluid flow path; transferring heat from the pressurized medium to the working fluid at a heat exchanger… extracting work from the working fluid within a turbine; and driving the compressor of the air cycle machine in response to extracting work from the working fluid within the turbine” recited in claim 11.  The closest prior art of record (Klimpel et al. —US 2013/0160472) discloses a system and method with many of the limitations claimed, but not including the first path including a compressor of the air cycle machine and turbine coupled to the compressor. Although it is well known to provide a compressor to an air cycle machine to compress a first fluid flow (Retersdorf et al.—US 2019/0284965), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the combination of technical features of the air cycle machine, first fluid flow path and second fluid flow path in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763